Citation Nr: 1243157	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected residuals of a left shoulder injury with brachial plexus injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, and again from January 2003 to August 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a RO rating decision in February 2005, which, in pertinent part, granted service connection and assigned a 10 percent rating for the residuals of a left shoulder injury.  The Veteran perfected a timely appeal.

In March 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge held at the RO.  

The Board remanded the case to the RO in October 2007, June 2010, and February 2012 for additional development of the record.  

Most recently, the Veteran's treatment records from San Antonio VA Medical Center covering recent periods from October 2011 through February 2012 and March 2012 through August 2012 were obtained and associated with the Virtual VA paperless claims processing system pursuant to the remand action in February 2012.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



REMAND

The Board regrets that this matter must be remanded again due to possible due process concerns involving undelivered mail.  

The record shows that correspondence dated on October 5, 2012 and October 17, 2012 were returned to VA as undeliverable.  The AMC sent the correspondence to the Veteran's address, which is currently the listed address of record in the VA filing system (last checked on December 12, 2012).  

However, the return address on the envelope for November 2011 correspondence received from the Veteran was a different one in another state.  A duty to assist letter from the AMC dated in February 2012 was sent to this new address and was not returned to VA as undeliverable.  Furthermore, the records from a VA Medical Center also show that the Veteran's current address is in that state.  

However, the case file does not reflect that VA recorded any such address change in the system.    

In order to resolve any due process concerns, the AMC should attempt to ascertain the correct current mailing address for the Veteran so that the returned mail, which includes an October 2012 Supplemental Statement of the Case, can be sent to him and any other requisite development can be accomplished.  

Additionally, the RO should contact the Veteran in order to obtain any outstanding VA or private medical records relevant to the present claim.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 C.F.R. § 3.159 (2012).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to ascertain his correct address and current contact information.  Once the correct address is identified, the RO should update the claims folder and send the Veteran and his representative any mail previously returned as undeliverable, to include a copy of the October 2012 Supplemental Statement of the Case.

2.  The RO then should take appropriate steps to contact the Veteran and his representative in order to identify any outstanding records of pertinent medical treatment from VA or private health care providers rendered the Veteran for the service-connected disability since 2011.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

3.  After completing all indicated development, if indicated, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.      

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


